DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortier et al (“Fortier”) (US 20190144104 A1) in view of Guering (US 20090159743 A1).
Re claim 1, Fortier discloses a main landing gear (Figs. 1-4) of an aircraft comprising:
a shock strut (1) coupled to a truck (bottom of 1) with one or more wheels (Fig. 1);
a trunnion (X) pivotally coupled to a fuselage structure (Fig. 1, the structure to the right of X) and configured to pivotally couple the shock strut with the structure (Para 0018: “leg 1 hinged to the structure of an aircraft about a hinge axis X”);
2) extending from the shock strut (1) in a forward direction toward a nose of the aircraft (Fig. 1, left) and configured to stabilize the shock strut (2b mounted to strut 1); and
a retraction actuator (10), disposed directly above the trunnion (Fig. 1), configured to pivot (about X) the shock strut about the trunnion (X) to retract the one or more wheels in the forward direction toward the nose and up toward the fuselage of the aircraft (Figs. 2 to 4).
The trunnion of Fortier is connected to some structure of the aircraft, but fails to specify that it is connected to a forward-facing wall of a bulkhead of a fuselage of the aircraft.
However, Guering teaches a main landing gear (2) of an aircraft comprising a shock strut (8) coupled to a truck with a wheel (6), which retracts in a forward direction (Fig. 1, left), and a trunnion (pivot point at top of 8) connected to a forward-facing wall of a bulkhead of a fuselage of the aircraft (left side of 38d).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fortier by connecting the trunnion to a forward-facing wall of a bulkhead of a fuselage as disclosed by Guering. One of ordinary skill in the art would have been motivated to make this modification so that the gear is supported on a load bearing structure of the fuselage to allow for high wings to be used for ground clearance.
Re claim 3, Fortier as modified by Guering discloses the main landing gear of claim 1 wherein:
the forward-facing wall of the bulkhead (Guering, 38d) and a rear-facing wall of the bulkhead are both within a same compartment (as shown in Figs. 1-7, framework 38d is open through the middle, therefore the forward face and rear face are in the same open compartment) at a body fairing of the aircraft (hatches 40, 42, 44).
Re claim 5, Fortier as modified discloses the main landing gear of claim 1 wherein:
2) is configured to straighten with the main landing gear in an extended position (Fig. 2), and to fold as the main landing gear retracts (Fig. 4) from the extended position toward a retracted position.
Re claim 6, Fortier as modified discloses the main landing gear of claim 5 wherein:
the shock strut (1) includes a bottom cylinder (Fig. 1, top of 1) coupled with the truck, and a top cylinder (Fig. 1, bottom of 1) that is telescopic with the bottom cylinder (lower portion),
but fails to disclose that the bottom cylinder includes a kinked fork pivotally coupled with the truck to provide clearance for the truck when the main landing gear is in the retracted position.
However, Guering teaches the bottom cylinder includes a kinked fork (Fig. 1-3 shows kinked fork to the right of the bottom cylinder) pivotally coupled with the truck to provide clearance for the truck when the main landing gear is in the retracted position (Fig. 5, cylinder and kinked fork have clearance from fairing when retracted).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fortier as modified by having a kinked fork on the bottom cylinder as disclosed by Guering. One of ordinary skill in the art would have been motivated to make this modification to provide support to between the lower and upper cylinders.
Re claim 7, Fortier as modified discloses the main landing gear of claim 5 further comprising:
lock links (5) coupled with the folding brace (at 3) and configured to stabilize the folding brace when the main landing gear is in the extended position (Fig. 1).
Re claim 8, Fortier discloses a method of retracting a main landing gear (Figs. 1-4) of an aircraft, the method comprising:
mounting a trunnion (X) on an aft side of a shock strut (1), the shock strut (1) attached with a truck having one or more main wheels (Fig. 1);
1) with a fuselage structure (Fig. 1, the structure to the right of X) of the aircraft by attaching the trunnion (X) to the structure (Para 0018: “leg 1 hinged to the structure of an aircraft about a hinge axis X”);
attaching a folding brace (2) to the shock strut (1) to project forward from the shock strut (Fig. 1); and
pivoting the shock strut (1) via the trunnion (X) in a direction forward (Figs. 2 to 4) from the structure to retract (Fig. 4, retracted position) the one or more main wheels forward toward a nose and up toward a fuselage of the aircraft (Figs. 2-4).
The trunnion of Fortier is connected to some structure of the aircraft, but fails to specify that it is connected to a forward-facing wall of a bulkhead of a fuselage of the aircraft.
However, Guering teaches a main landing gear (2) of an aircraft comprising a shock strut (8) coupled to a truck with a wheel (6), which retracts in a forward direction (Fig. 1, left), and a trunnion (pivot point at top of 8) connected to a forward-facing wall of a bulkhead of a fuselage of the aircraft (left side of 38d).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fortier by connecting the trunnion to a forward-facing wall of a bulkhead of a fuselage as disclosed by Guering. One of ordinary skill in the art would have been motivated to make this modification so that the gear is supported on a load bearing structure of the fuselage to allow for high wings to be used for ground clearance.
Re claim 9, Fortier as modified by Guering discloses the main landing gear of claim 1 wherein:
the forward-facing wall of the bulkhead (Guering, 38d) and a rear-facing wall of the bulkhead are both within a same compartment (as shown in Figs. 1-7, framework 38d is open through the middle, therefore the forward face and rear face are in the same open compartment) at a body fairing of the aircraft (hatches 40, 42, 44).
Re claim 10, Fortier as modified discloses the method of claim 8 further comprising:
positioning the trunnion (X) between the mounting structure and the shock strut (1), the trunnion (X) oriented with a rotational axis (Fig. 1, in-out of the page) that is transverse to a longitudinal direction (Fig. 1, left-right) of the fuselage of the aircraft.
Re claim 13, Fortier as modified discloses the method of claim 8 further comprising
unlocking lock links (5) coupled to the folding brace (at 3) to initiate folding of the folding brace for retracting the main landing gear (Figs. 2-4).

Claim 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortier in view of Guering, further in view of Moine (US 20190241256 A1).
Re claim 2, Fortier as modified discloses the main landing gear of claim 1 but fails to disclose:
the shock strut includes support arms projecting in an aft direction when the main landing gear is in an extended position, and
the trunnion is supported on the support arms between the bulkhead and the shock strut.
However, Moine teaches landing gear wherein the shock strut (1) includes support arms (Fig. 1, top of the strut splits into two support arms) projecting in an aft direction when the main landing gear is in an extended position (Fig. 1, extending to the right), and
the trunnion (at X1) is supported on the support arms between the mounting structure (3) and the shock strut (1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fortier as modified by having support arms between the strut and the bulkhead as disclosed by Guering. One of ordinary skill in the art would have been motivated to make this modification to provide lateral support to the strut.
Re claim 11, Fortier as modified discloses the method of claim 10 but fails to disclose:

However, Moine teaches mounting the trunnion (X1) to the shock strut (1) via support arms (Fig. 1, top of the strut splits into two support arms) projecting backward and up (Fig. 1, arms extend at angle back and up) from the shock strut when the main landing gear is in an extended position (Fig. 1 in extended position).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortier in view of Guering, further in view of Larson (US 3088699 A).
Re claim 4, Fortier as modified discloses the main landing gear of claim 1 wherein:
the shock strut pivots from the bulkhead in the forward direction,
but fails to disclose that the bulkhead is attached with a wing support sponson of the aircraft.
However, Larson teaches a wing support sponson (51) of the aircraft that is attached to a bulkhead (at least indirectly attached to bulkheads shown in Fig. 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fortier by including a wing support sponson attached to the bulkhead as disclosed by Larson. One of ordinary skill in the art would have been motivated to make this modification in order to provide structural support for the wing by bracing it with the fuselage and providing clearance for the landing gear.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortier in view of Guering, further in view of Meneghetti (US 6173920 B1).
Re claim 12, Fortier as modified discloses the method of claim 8 (see above).

However, Meneghetti teaches maintaining a level orientation (Col. 6, lines 30-31) of the truck (Fig. 2, 5) attached to the shock strut (Fig. 2, 2) during retraction of the main landing gear (Fig. 2 and Fig. 5 show the same truck in extended and retracted position, respectively; the truck is in the same level orientation in both figures).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fortier as modified by maintaining a level orientation of the truck attached to the shock strut during retraction of the main landing gear as disclosed by Meneghetti. One of ordinary skill in the art would have been motivated to make this modification for “minimizing aerodynamic frontal area and therefore noise, and to a lesser extent, loading on the gear structure” (Col. 6, lines 31-33 of Meneghetti).

Claims 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortier in view of Guering and Fox.
Re claim 14, Fortier discloses an aircraft comprising:
a main landing gear comprising:
a shock strut (1) coupled to a truck (bottom of 1) with one or more wheels (Fig. 1);
a trunnion (X) coupled to a fuselage structure (Fig. 1, the structure to the right of X) and configured to pivotally couple the shock strut with the structure (Para 0018: “leg 1 hinged to the structure of an aircraft about a hinge axis X”);
a folding brace (2) extending from the shock strut (1) in a forward direction toward a nose of the aircraft (Fig. 1, left) and configured to stabilize the shock strut (2b mounted to strut 1); and
10), disposed directly above the trunnion (Fig. 1), configured to pivot (about X) the shock strut about the trunnion (X) to retract the one or more wheels in the forward direction toward the nose and up toward the fuselage of the aircraft (Figs. 2 to 4).
The trunnion of Fortier is connected to some structure of the aircraft, but fails to specify that it is connected to a forward-facing wall of a bulkhead of a fuselage of the aircraft.
However, Guering teaches a main landing gear (2) of an aircraft comprising a shock strut (8) coupled to a truck with a wheel (6), which retracts in a forward direction (Fig. 1, left), and a trunnion (pivot point at top of 8) connected to a forward-facing wall of a bulkhead of a fuselage of the aircraft (left side of 38d).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fortier by connecting the trunnion to a forward-facing wall of a bulkhead of a fuselage as disclosed by Guering. One of ordinary skill in the art would have been motivated to make this modification so that the gear is supported on a load bearing structure of the fuselage to allow for high wings to be used for ground clearance.
Fortier as modified fails to disclose pair of main landing gears.
However, Fox teaches a pair of main landing gears in a similar configuration as above.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fortier by having two of the landing gear as disclosed by Fortier. One of ordinary skill in the art would have been motivated to make this modification to provide lateral support for the aircraft on the ground.
Re claim 16, Fortier as modified by Guering discloses the main landing gear of claim 1 wherein:
the forward-facing wall of the bulkhead (Guering, 38d) and a rear-facing wall of the bulkhead are both within a same compartment (as shown in Figs. 1-7, framework 38d is open through the middle, therefore the forward face and rear face are in the same open compartment) at a body fairing of the aircraft (hatches 40, 42, 44).
Re claim 18, Fortier as modified discloses the main landing gear of claim 14 wherein:
the folding brace (2) is configured to straighten with the main landing gear in an extended position (Fig. 2), and to fold as the main landing gear retracts (Fig. 4) from the extended position toward a retracted position.
Re claim 20, Fortier as modified discloses the aircraft of claim 14 wherein:
the aircraft is a cargo aircraft (capable of carrying cargo).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortier in view of Guering and Fox, further in view of Moine.
Re claim 15, Fortier as modified discloses the main landing gear of claim 14 but fails to disclose:
the shock strut includes support arms projecting in an aft direction when the main landing gear is in an extended position, and
the trunnion is supported on the support arms between the bulkhead and the shock strut.
However, Moine teaches landing gear wherein the shock strut (1) includes support arms (Fig. 1, top of the strut splits into two support arms) projecting in an aft direction when the main landing gear is in an extended position (Fig. 1, extending to the right), and
the trunnion (at X1) is supported on the support arms between the mounting structure (3) and the shock strut (1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fortier as modified by having support arms between the strut and the bulkhead as disclosed by Guering. One of ordinary skill in the art would have been motivated to make this modification to provide lateral support to the strut.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortier in view of Guering and Fox, further in view of Larson (US 3088699 A).
Re claim 17, Fortier as modified discloses the main landing gear of claim 14 wherein:
the shock strut pivots from the bulkhead in the forward direction,
but fails to disclose that the bulkhead is attached with a wing support sponson of the aircraft.
However, Larson teaches a wing support sponson (51) of the aircraft that is attached to a bulkhead (at least indirectly attached to bulkheads shown in Fig. 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Fortier by including a wing support sponson attached to the bulkhead as disclosed by Larson. One of ordinary skill in the art would have been motivated to make this modification in order to provide structural support for the wing by bracing it with the fuselage and providing clearance for the landing gear.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortier in view of Guering and Fox, further in view of and Weinert (US 4,768,738).
Re claim 19, Fortier as modified discloses the aircraft of claim 14 (see above).
Fortier as modified discloses a body fairing to cover one of the main landing gears in a retracted
 does not disclose a wing support sponson extending between a wing and the fuselage.
However, Weinert teaches a wing support sponson (Fig. 3-4, 13) extending between a wing (Fig. 3-4, wing not labeled, but shown connected to top of fuselage and to sponson 13) and the fuselage (Fig. 3 shows landing gear, the circle within 13, in the retracted position; the sponson 13 extends between the wing and the fuselage).
Fig. 3 of Weinert; Col. 2, lines 51-56).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642